COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Linda S. Restrepo and Carlos E. Restrepo       §               No. 08-16-00032-CV
 d/b/a Collectively RDI Global Services
 and R & D International,                       §                  Appeal from the

                       Appellants,              §            County Court at Law No. 5

 v.                                             §             of El Paso County, Texas

 Alliance Riggers & Constructors, LTD,          §              (TC# 2012-DCV04523)

                       Appellee.                §

                                              §
                                            ORDER

        The Court GRANTS the Appellants’ fourth pro se motion for extension of time within

which to file the brief until September 6, 2016. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLANTS’ PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

        It is further ORDERED that Linda S. Restrepo, pro se, and Carlos E. Restrepo, pro se,

prepare the Appellants’ pro se brief and forward the same to this Court on or before September 6,

2016.

        The appeal will be subject to dismissal without further notice if the brief is not filed by

the deadline.

        IT IS SO ORDERED this 4th day of August, 2016.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.
(Hughes, J., not participating)